Deny and Opinion Filed April 13, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00539-CV

   IN RE MUNGER AVENUE BAPTIST CHURCH, WADE DAVIS, AND
                       PAMELA WARD, Relators
        Original Proceeding from the 298th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-16-02634

                                    OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Molberg

      Relators’ July 6, 2021 petition for writ of mandamus challenges the trial

court’s denial of relators’ plea to the jurisdiction. Relators argue that real party

lacked standing to bring suit and that the ecclesiastical abstention doctrine barred

the trial court from exercising subject-matter jurisdiction over the claims asserted

therein. Real party’s claims of breach of fiduciary duty, conversion, fraud by non-

disclosure, theft of property, conspiracy, and certain declaratory relief all relate to

real party’s allegations that relator Pastor Wade Davis made unauthorized




                                      Page 1 of 2
withdrawals and personal use of Church funds and that relator Pamela Ward

assisted Davis in doing so.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

However, where the petition for writ of mandamus challenges the trial court’s

subject matter jurisdiction over the underlying proceeding, relators need not

establish the lack of an adequate appellate remedy. In re Episcopal School of

Dallas, Inc., 556 S.W.3d 347, 360 (Tex. App.—Dallas, 2017 orig. proceeding)

(challenging denial of plea to the jurisdiction).

      Based on our review of relators’ petition and record, and real party’s

response and supplemental record, we conclude relators have failed to demonstrate

that the trial court clearly abused its discretion in denying relators’ plea to the

jurisdiction. Accordingly, we deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a).




210539f.p05                                   /Ken Molberg//
                                              KEN MOLBERG
                                              JUSTICE




                                      Page 2 of 2